     Case 1:20-cv-00162-SPW-TJC Document 28 Filed 08/10/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


ACUITY a MUTUAL INSURANCE
COMPANY,                                 Cause No. CV-20-00162-SPW-TJC


            Plaintiff,                   ORDER OF DISMISSAL WITH
                                         PREJUDICE
     -vs-



ESTATE OF DAVID HEALOW;
CONNIE RAE OSER,as Personal
Representative ofthe ESTATE OF
DAVID HEALOW; VIVIENDAS,
LLC,a Montana Limited Liability
Company; SUE ALEXANDER
PRUITT as Personal Representative of
the ESTATE OF MIKEL PETERSON;
KARISA BAKER as Personal
Representative ofthe ESTATE OF
RAYMOND LEE LINNEY-
RUMBOLD;and CHRIS WHALEN as
Personal Representative ofthe ESTATE
OF RUSTY JUNGELS,

            Defendants.



     Pursuant to the Parties' Stipulation for Dismissal with Prejudice(Doc. 27),

and good cause appearing.
Case 1:20-cv-00162-SPW-TJC Document 28 Filed 08/10/21 Page 2 of 2
